Citation Nr: 1435257	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  12-26 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-connected postoperative residuals, left medial meniscectomy with scar.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1959 to November 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  In March 2014, a Travel Board hearing was held before the undersigned.  A transcript of this hearing is associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination for his left knee disability in April 2011.  However, at the March 2014 hearing, he testified to a worsening of symptoms since that examination.  Specifically, the Veteran testified that he has swelling, giving way, and locking of the left knee.  Additionally, he testified that the giving way of his knee causes him to fall.  Swelling, giving way, locking, and falling were not reported on April 2011 examination.  In light of the allegation of worsening symptomatology, the Board concludes that a more contemporaneous examination to assess the current severity of the Veteran's service-connected left knee disability is necessary.  38 U.S.C.A. § 5103A; Snuffer v. Gober, 10 Vet. App. 400 (1997).

Furthermore, the Veteran testified that he continues to receive treatment for his left knee at the VA medical center (VAMC).  Updated records of such treatment are pertinent evidence in this matter, are constructively of record, and must be secured.  He also testified that he left employment with the United States Postal Service (USPS) in Florida in 1990 due to his knee on a medical retirement.  He indicated that he would check his personal records to see if he had written documentation, and the record was held open for 60 days, but no such records were associated with the claims file.  He indicated that if he did not provide the records, VA could assume that he did not have possession of the records.  He should be advised that if he desires to have VA assist him in developing these USPS records, he should provide adequate identifying information to VA with an appropriate authorization.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and advise him that if he desires to have VA assist him in developing disability retirement records from USPS, he should provide adequate identifying information to VA with any necessary authorization.  If he provides the necessary authorization and information, reasonable efforts should be made to develop his disability retirement records from USPS.

2. The RO should secure for the record updated records of all VA treatment the Veteran has received for his left knee disability, to include records from the Jackson VAMC from September 2012 to the present. 

3. The RO should then arrange for an orthopedic examination of the Veteran to ascertain the current severity of his left knee disability (postoperative residuals, left medial meniscectomy with scar).  His entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies (specifically including range of motion studies) should be completed.  Additionally, the examiner should specifically comment on the impact the left knee disability has on the Veteran's occupational functioning, as the Veteran asserted he left his job with the U.S. Postal Service in 1990 due to his knee problems.

4. The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate SSOC, and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


